The information in this case charges that Leonard Rauen did willfully and without lawful excuse omit to furnish necessary food, clothing, and shelter for his minor child, Lawrence Rauen, age 20 months. On the trial the jury returned a verdict finding him guilty as charged in the information, and fixing his punishment at a fine of $100. From the judgment an appeal was taken by filing in this court on September 15, 1923, a petition in error with case-made.
The defendant is not represented by counsel in this court, and no brief in support of the assignments of error has been filed. In cases of this kind, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. We have examined the information and the instructions of the court, and we have discovered no error which will warrant a reversal of the judgment.
The judgment of the county court of Oklahoma county is accordingly affirmed. Mandate forthwith.
BESSEY, P.J., concurs.
EDWARDS, J., absent.